REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

CLAIM INTERPRETATION

The term “processor”, recited in claim 17, covers a broad class of known structures including microprocessors and their equivalents, and hence is not considered to be a generic placeholder for the term "means", and therefore does not invoke 35 USC 112f.  

“Deformable in Shape”:  For example, the claim 1 limitation, “a fingerprint sensor configured to be deformable in shape”, is interpreted to mean that the sensor itself is intentionally designed to undergo substantial deformation, such as is depicted in figures 5B or 6B. 

“Deformation Distribution”:  For example, the claim 1 limitation, “a strain sensor disposed on the fingerprint sensor and configured to measure deformation distribution of the fingerprint sensor”, is interpreted to mean how the deformation is distributed across the area of the fingerprint sensor, as is described in applicant’s specification (see figure 12 for example). 


Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The most relevant and comprehensive prior art reference found during the search was Miller et al. (US 2019/0213377 A1).  Turing to independent claim 1, Miller teaches the following elements, except for those elements highlighted in italicized bold below:

Regarding claim 1, a deformable fingerprint recognition device comprising: 

a fingerprint sensor configured to be deformable in shape (figure 4, numeral 138 is a fingerprint sensor)and 

a strain sensor disposed on the fingerprint sensor and configured to measure deformation distribution of the fingerprint sensor (figure 4, numeral 162 is a strain gauge; see:

    PNG
    media_image1.png
    266
    457
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    483
    464
    media_image2.png
    Greyscale

), 

wherein the deformable fingerprint recognition device is configured to recognize a fingerprint of a user based on a fingerprint detection of the fingerprint sensor and the deformation distribution (

    PNG
    media_image3.png
    784
    754
    media_image3.png
    Greyscale

). 
	Miller’s fingerprint sensor is not deformable in shape, and Miller uses finger pressure to algorithmically correct a fingerprint image based on ridge and valley distortion caused by finger pressure, and not sensor distortion. 

	Regarding independent claim 17, Miller likewise does not teach the limitation of “a processor configured to correct the fingerprint detected by the fingerprint sensor based on the deformation distribution of the fingerprint sensor.”


claim 21, Miller does not teach the limitation of “a fingerprint sensor configured to be deformable in shape” and “correcting the information about the fingerprint of the user based on the deformation distribution of the fingerprint sensor.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665